DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-11, 13-16, and 18-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foreman (WO 2016/135437 A2) in view of Gardner (US 2009/0153297 A1).
Regarding claim 1, Foreman teaches a method for customization of a microcircuit card of a bank card type, a transport card type, identification card type, or personal access card type that is provided with a fingerprint sensor, comprising: retaining the microcircuit card (101) within a mechanical positioning system (100) associated with a near-field communication device (110) such that the fingerprint sensor is accessible (306) and near-field communication between the microcircuit card and the near-field communication device is assured (page 5 lines 1-9); engaging in near-field communications between the microcircuit card and the near-field communication device in connection with execution of a process by the near-field communication device to perform customization of the microcircuit card (Fig. 5, any transfer of data to/from the NFC device is customization).
Foreman lacks the insertion of the card into a slot and the details of the location of the components of the card.
Gardner teaches a fingerprint sensor adjacent a first end of the microcircuit card (132, Fig. 1), inserting a second end of the microcircuit card opposite the first end in an externally accessible slot such that the first end of the microcircuit card externally extends from the mechanical positioning system and the fingerprint sensor is accessible (Fig. 4C) [0035]; wherein the mechanical positioning system is configured, with the second end of the microcircuit card inserted in the externally accessible slot, to align an antenna of the microcircuit card adjacent the second end with an antenna of the near-field communication device [0064]; following completing of the customization, removing the microcircuit card from the externally accessible slot of the mechanical positioning system [0018].
Therefore it would have been obvious to use the configuration discussed by Gardner for the card because it provides an ergonomic experience that ensures that the sensor is used in a proper fashion by the user (paragraph 0018 of Gardner).
Regarding claim 2, Foreman teaches acquiring an image by the fingerprint sensor (506, 507); transmitting the image by near-field communication to the near-field communication device (abstract); processing of the image by the near-field communication device to acquire biometric data (Fig. 5); transmitting the biometric data by near-field communication to the microcircuit card; and storing of the biometric data into a memory of the microcircuit card (507, 508, 511).
Regarding claim 3, Foreman teaches wherein the near-field communication device powers the microcircuit card (abstract).
Regarding claim 4, Foreman teaches wherein the near-field communication device is a cell phone, and wherein the mechanical positioning system is provided by a protective case for the cell phone (abstract, Fig. 1).
Foreman lacks the details of the slot.
Gardner teaches wherein the externally accessible slot is located along a side edge of the protective case (Fig. 4C).
Therefore it would have been obvious to use the configuration discussed by Gardner for the card because it provides an ergonomic experience that ensures that the sensor is used in a proper fashion by the user (paragraph 0018 of Gardner).
Regarding claim 6, Foreman teaches wherein the protective case includes a flap configured to close said slot (103).
Regarding claim 7, Foreman teaches wherein said flap is configured to further function when open as a stand for supporting a resting orientation of the cell phone (Fig. 1, door would support device as a stand when open).
Regarding claim 8, Foreman teaches wherein the near-field communication device is a cell phone and wherein the mechanical positioning system is provided by a jig configured to support the cell phone (case lip aligns microcircuit with respect to the phone – Fig. 1).
Foreman lacks the details of the slot.
Gardner teaches wherein the externally accessible slot is located along a side edge (Fig. 4C).
Therefore it would have been obvious to use the configuration discussed by Gardner for the card because it provides an ergonomic experience that ensures that the sensor is used in a proper fashion by the user (paragraph 0018 of Gardner).
Regarding claim 9, Foreman teaches wherein the alignment jig is specifically adapted to a model of the cell phone (Fig. 1).
Regarding claim 10, Foreman teaches wherein the alignment jig is configured to be mailed to a user of the cell phone (physical case could be mailed).
Regarding claim 11, Foreman teaches wherein the alignment jig is made of a recyclable material (any material is recyclable – Fig. 1).
Regarding claims 13-16 and 18-23, these claims are analogous to the claims listed above, and are therefore also taught by Foreman and Gardner.
Response to Arguments
Applicant’s arguments with respect to all claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. New grounds of rejection are in view of Gardner and are required by the amendment regarding the externally accessible slot.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFFERTY D KELLY whose e-mail address is rafferty.kelly@uspto.gov and phone number is 571 270 5031 (e-mail is preferred).  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 571 272 2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAFFERTY D KELLY/               Examiner, Art Unit 2876